DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
JUMBO CASE [Symbol font/0x2D] The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: printing module, a front end, a media transport system, a detection system, a control system introduced in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sheets of tabbed media" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,983,584 to Okamato et al..

Okamato teaches:
(claim 1)	A printing system (100) for printing on tabbed media having a plurality of tab positions, comprising: 
a printing module (300) for printing on the sheets of tabbed media; 
a front end (104) for supplying image data (in memory 103) to the printing module; 
a media supply including a media tray (e.g. 254) adapted to be loaded with a plurality of sheets of tabbed media (see FIG.6); 
a media transport system (e.g. 253+233) configured to pick a next sheet of tabbed media from the media tray and direct it to the printing module (col. 5 lines 35-38); 
a detection system (107) configured to detect the tab position of the sheet of tabbed media (see FIG.9A; col. 9 lines 20-29, col. 11 lines 10-19); and 
a control system (107) programmed to: 
control the media transport system to pick the next sheet of tabbed media from the media tray; 
control the detection system to detect the tab position for the sheet of tabbed media; 
compare the detected tab position to an expected tab position and if the detected tab position is the same as the expected tab position instruct the front end to supply image data to be printed on the sheet of tabbed media having the expected tab position (FIG.13), and if the detected tab position is different from the expected tab position either: 
instruct the front end to supply image data to be printed on the sheet of tabbed media having the detected tab position; or 
control the media transport system to direct the sheet of tabbed media into a waste receptacle (297) and pick one or more additional sheets of tabbed media until the detected tab position is the same as the expected tab position, and instruct the front end to supply image data to be printed on the sheet of tabbed media having the expected tab position (FG.15); and 
control the printing module to print the supplied image data on the sheet of tabbed media.
(claim 4)	The printing system of claim 1, wherein the detection system determines a sequence of tab positions for sequential sheets of tabbed media, and wherein if the determined sequence of tab position is reversed relative to an expected sequence of tab positions the front end is instructed to supply image data to be printed on the sheets of tabbed media having the reversed sequence of tab positions (col. 13 lines 47-56).
(claim 5)	The printing system of claim 1, wherein the detection system determines a sequence of tab positions for sequential sheets of tabbed media, and wherein if the determined sequence of tab position has a different number of tab positions relative to an expected sequence of tab positions the front end is instructed to supply image data to be printed on the sheets of tabbed media having the determined number of tab positions (FIG.13).
(claim 6)	 The printing system of claim 1, wherein the detection system determines a sequence of tab positions for sequential sheets of tabbed media, and wherein if the determined sequence of tab position starts at a different first tab position relative to an expected first tab position the media transport system is controlled to direct the sheet of tabbed media into a waste receptacle (297) and pick one or more additional sheets of tabbed media until the detected tab position is the same as the expected first tab position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,983,584 to Okamato et al., as applied to claim 1 above, and further in view of  US 8,448,932 to Kubota.
	Regarding claims 2 and 3, Okamato et al. teach the printing system of claim 1, but do not suggest the detection system including an imaging system.
	Kubota discloses an inspection unit 108 including line sensors 301/302 to inspect image information on a tab sheets as to determine if the tab positions of the tab sheets are different from those in a predetermined correct order and thereby the tab sheets are in the incorrect order (i.e. tab is in a different position from expected).
	It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to implement an inspection system as the one disclosed by Kubota into the image forming apparatus of claim 1 such that 
	(claim 2)	wherein the detection system includes: an imaging system configured to capture an image of the sheet of tabbed media; and an analysis system configured to analyze the captured image to detect the tab position; and
	(claim 3)	wherein the analysis system determines the detected tab position by detecting the tab in the captured image
for a least the purpose of having enabling the apparatus to directly detect tab position, thus improving reliability.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arlene Heredia/Primary Examiner, Art Unit 2852